Title: I. Louis Guillaume Otto to Thomas Jefferson, 10 April 1791
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Dimanche matin. 10. Avril. 1791.

Le Chargé des Affaires de France a l’honneur de presenter ses respects à Monsieur le Secretaire d’Etat et de lui envoyer la Correspondance qui a eu lieu concernant la proposition faite par Messrs. Schweizer et Jeanneret de rembourser la dette des Etats unis envers Sa Majesté. Il le supplie de vouloir bien lui renvoyer ces pieces et lui en donner son opinion avant le depart du batiment, qui doit faire voile pour le Havre vers la fin de cette Semaine.
